Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 1 of 9 PageID #:436
Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 2 of 9 PageID #:437
   Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 3 of 9 PageID #:438




                  IN THE UNTED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JAMES D. ROBINSON; JOHN M. MARSZALEK;                )
NATALIA E. LaVALLIE;                                 )
MATTHEW D. SORENSON;                                 )
ILLINOIS STATE RIFLE ASSOCIATION; and                )
SECOND AMENDMENT FOUNDATION, INC.                    )
                                                     )
                    Plaintiffs,                      )
                                                     )      No. 1:20 CV 4270
      v.                                             )
                                                     )
BRENDAN F. KELLY, in his official capacity as        )
Director of the Illinois State Police; and           )
JAROD INGEBRIGTSEN, in his official capacity as      )
Bureau Chief of the Illinois State Police Firearms   )
Services Bureau,                                     )
                                                     )
                    Defendants.                      )

                  DECLARATION OF ANDREW T. SCHAMAUN

      I, Andrew T. Schamaun, declare and certify the following based on the best of

my personal knowledge and belief:

      1.     I am an individual over the age of 18 who resides in the Village of

Hawthorn Woods, in Lake County, Illinois.

      2.     I am a member of the Illinois State Rifle Association.

      3.     On April 8, 2020, I applied for a Firearm Owner’s Identification card

(“FOID”) through the website portal of the Illinois State Police, Firearm Services

Bureau (the “ISP”). At that time I completed the required forms, submitted the

required information, and paid the required fee.

      4.     At the time of submitting my application, I qualified for a FOID card

as I have never been convicted of a felony, I am not addicted to narcotics, I have
   Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 4 of 9 PageID #:439




never been a patient in a mental health facility, and I do not suffer from any other

disqualifying characteristic set forth in 430 ILCS 65/8. I further declare and certify

that, as of the signing of this Declaration, I still qualify for a FOID card.

        5.    I moved to Illinois approximately a year ago from Utah. While living

there, I possessed firearms and held a Concealed Carry Permit, both without

incident.

        6.    Four times I have attempted to contact the ISP via e-mail to determine

the status of my FOID application but I was never received any response.

        7.    I have also checked the ISP website multiple times to determine the

status of my FOID application (including today); it indicates only that the

application is “under review.”

        8.    I applied for the FOID card because I would like to possess a firearm to

protect myself and my family, as well as range training and applying for an Illinois

Concealed Carry License.

        9.    As of the date of signing this Declaration, I have not received my FOID

card.

        10.   But for the criminal enactments cited in the pending Amended

Complaint, I would possess a firearm for my own defense, but I refrain from doing

so without also possessing an FOID card due to fear of arrest, prosecution, fine and

incarceration.

FURTHER DECLARANT SAYETH NAUGHT.

Dated: January 29, 2021                         __________________________________
                                                      Andrew T. Schamaun
Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 5 of 9 PageID #:440
Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 6 of 9 PageID #:441
Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 7 of 9 PageID #:442
Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 8 of 9 PageID #:443
Case: 1:20-cv-04270 Document #: 73-2 Filed: 02/02/21 Page 9 of 9 PageID #:444
